 In the Matter of UNION Bus DEPOT, PEORIA, OPERATED AS A JOINT EN-TERPRISE BY BLACKHAWK MOTORTRANSIT COMPANY,BURLINGTONTRANSPORTATION COMPANY, AND TiIE SANTA FE TRAIL TRANSPORTA-TION COMPANY. EMPLOYERandBROTHERHOOD OF RAILWAY AND STEAM-SHIP CLERKS,FREIGHTHANDLERS,EXPRESS AND STATION EMPLOYEES,A. F. OF L., PETITIONERCase No. 1.3'-R-37914.Decided November 8, 1946Mr. Paul Johnson,of Peoria, Ill.,Mr. C. F. Off enstein,ofWichita,Kans., andMr. Charles M. Justice,of Chicago, Ill., for the Employer.Mr. 1Pilliavi B. Murphy,of Chicago, Ill., andMr. James D. Bearden.,of Evanston, Ill., for the Petitioner.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed. hearing in thiscasewas held at Peoria,Illinois, on August 6, 1946, before Sidney Grossman, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. -Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERUnion Bus Depot is operated as a joint enterprise by its owners,the Black Hawk Motor Transit Company and the Burlington Trans-portation Company, both Illinois corporations, and by The Santa FeTrail Transportation Company, a Kansas corporation.Each of the3 owner companies is authorized to do business within the State ofIllinois and operates busses on regular daily runs to and from thePeoria depot and points in States other than the State of Illinois.The depotservesits joint owners by selling tickets, arranging transpor-tation, furnishing facilities for loading and unloading passengers, andby supplying other usual services of a transportation terminal. It71 N L. R B, No 96635 636DECISIONS Or NATIONAL LABOR RELATIONS BOARDservices daily approximately 2,000 passengers, of whom in excess of20 percent have as their destination points outside the State of Illinois,and in excess of 20 percent arrive from points outside the State.Dur-ing the first 6 months of 1946, the depot's sales amounted to approxi-mately $250,000 in value.The companies stipulated, and we find, that for the purpose of thisproceeding they may be regarded as a single employer.We findfurther, as the companies admit, that they are engaged at this jointlyoperated depot in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATION INVOLVEDThe Petitioneris a labororganization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTIONCONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE 'UNITThe Petitioner seeks a unit of all clerical, office and station em-ployees, including the bookkeeper, the terminal manager, the managertravel and tour, the head baggage agent, the head porter, and theterminal auditor.The Employer disputes the Ippropriateiless of theunit, in that it would exclude the bookkeeper as a confidential employeeand exclude the terminal manager, the manager travel and tour, thehead baggage agent, the head porter, and the terminal auditor assupervisory employees.Terminal manager:The terminal manager has general supervisionof the terminal and its employees.He is responsible for its efficientoperation, supervises and instructs the heads of departments, andrecommends to the management committee, consisting of a representa-tive of each bus company, the hire, discharge, transfer, and change inpay status of employees.Notwithstanding his supervisory functions,the Petitioner contends that he should be included on the assertedgrounds that it admits to membership supervisory employees and thatit holds agreements with other employers which include supervisoryemployees in rank and file units.However, the evidence introducedby the Petitioner fails to establish the existence in the industry of a UNION BUS DEPOT, PEORIA637custom of inclusion of such employees. It further contends that cer-tain depot or terminal managers in Class "C" and "D" stations arecustomarily included in the same units with other terminal employees.In this respect it appears that the Peoria depot apparently wouldqualify as a Class "A" depot under the Employer's standards by reasonof the volume of business and the number of employees. But in anyevent, we have heretofore excluded terminal managers with similarJunctions from similar units.,Accordingly, for the reasons statedabove and on the basis of the entire record, we shall exclude theterminal manager from the appropriate bargaining unit.Manager travel and tour:The manager travel and tour has chargeof the tourist trade and long distance bus business, and sells hotelreservations.He devotes approximately 90 percent of his time tothis work and about 10 percent to instructing ticket agents as to faresand schedules for long distance bus trips.He may make recommenda-tions as to changes in managerial policies in his department andeffectuate such policies insofar as they relate thereto.His earningsare 10 percent higher than are those of the ticket agents.Althoughhe presently works behind the ticket counter, the Employer is in theprocess of constructing a separate office for him, and intends to engageclerical help to assist him in the event this portion of the businessincreases.When he is on duty during the absence of the terminalmanager, he is in charge of the depot, during which time he may makerecommendations as to the discipline of employees.Although thereis no assistant manager as such, the manager travel and tour is re-garded as the assistant or acting manager in the absence of the terminalmanager, by the terminal manager and the employees. In thesecircumstances, we are of the opinion that he is a supervisory employee,within the meaning of the Board's customary definition.Accord-ingly, we shall exclude the manager travel and tour from the appro-priate bargaining unit.Head baggage agent:This employee has charge of the baggage andexpress room and supervises two baggage agents.Although the headbaggage agent, like his two subordinates, is assigned to a specific shiftof the three daily shifts, his hours are generally irregular becauseof his added responsibilities.About 65 percent of his time is spentin performing manual labor and the balance of his time is devotedto supervision and his other responsibilities.He has the individualresponsibility of tracing lost baggage and handling claims for dam-aged baggage.He also instructs baggage agents as to the computationof rates and as to their attitude toward customers. It is also apparentMatterof Santa Fe Trails Transportation Company,52 N L R B 895Matter of SantaFe Transpostation Company,52N L R B 1172 ,Matter of Greyhound Terminal of Loais-viile, Inc.55 N L R B 949 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the head baggage agent may effectively recommend the hiring anddischarging of employees.,Under all the circumstances, we are con-vinced that the head baggage agent is a supervisory employee withinour customary definition of that term.Accordingly, we shall excludehim from the unit.Head porter:The head porter devotes approximately 75 percent ofhis time to manual labor and the balance of his time to overseeingfive porters.He instructs them as to the proper manner of performingtheir duties and generally supervises their work.The head porterappears to have the authority to recommend the hiring and discharg-ing of employees.Accordingly, we shall exclude him as a supervisoryemployee.Terminal auditor:The terminal auditor works at a desk adjacentto the ticket counter.He has charge of the Employer's records andbookkeeping, prepares financial statements, and makes monthly com-parisons.As part of his duties he assists the bookkeeper, inspects therecords kept by ticket agents as to accuracy, and devotes not over 10percent of his time to instructing ticket agents as to methods ofrecord-keeping.Although he may make reports to the terminalmanager as to the records kept by the ticket agents, such reportsapparently relate to the ticket agents' work and not to the employeesthemselves.It does not appear that the terminal auditor has any ofthe authority usually associated with supervisory employees.Accord-ingly, we shall include him within the appropriate unit.Bookkeeper:The bookkeeper works in the terminal manager'sofficewhere she keeps the records and books of the Employer. Sheprepares reports and maintains records containing confidential in-formation relating to the Employer's business.However, in thenormal course of her duties her work is not associated with matterspertaining to labor relations. Inasmuch as the bookkeeper does notoccupy a confidential status within the meaning of the Board's cus-tomary definition of that term, we shall include her in the appropriateunit.3We find that all employees at the Employer's Peoria, Illinois, busterminal, including the terminal auditor and the bookkeeper, butexcluding the terminal manager, manager travel and tour, headbaggage agent, and head porter, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseaffect changes in the status of employees, or effectively recommend2Although he has had no occasion to do so for the reason that he has been with the Em-ploTem only 2 months, the record discloses that the Employer dismissed a baggage agentupon the recommendation of his pi edecessor1 _lfatte) of The Barrett Divicio it, Allied Chemical & Dye Corporation,65 N L R B 903;Mattel of Cieameiy Pockage Manufacturing Company (Luke Mills Plant),34 N L. R. B.I fit] UNION BUS DEPOT, PEORIA639such action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Union Bus Depot, Peoria,operated as a joint enterprise by Black Hawk Motor Transit Company,Burlington Transportation Company, and The Santa Fe Trail Trans-portation Company, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, cinder the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regulations,Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed, during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Brotherhood of Railway and SteamshipClerks, Freight Handlers, Express and Station Employees, A. F. ofL., for the purposes of collective bargaining.717734-47-vol71--42